Name: 90/669/EEC: Council Decision of 20 December 1990 renewing the arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other
 Type: Decision
 Subject Matter: Europe;  executive power and public service;  trade policy
 Date Published: 1990-12-28

 Avis juridique important|31990D066990/669/EEC: Council Decision of 20 December 1990 renewing the arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other Official Journal L 365 , 28/12/1990 P. 0079 - 0079COUNCIL DECISION of 20 December 1990 renewing the arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other (90/669/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Having regard to the draft Decision presented by the Commission, Whereas Decision 86/47/EEC (1), as renewed by Decision 86/645/EEC (2), establishes arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other for the transition period laid down by the Act of Accession of Spain and Portugal; Whereas the said Decision expires on 31 December 1990; Whereas, in order to avoid an interruption of the progressive opening of the Spanish and Portuguese markets to products originating in the OCT, Decision 86/47/EEC should be extended, HAS DECIDED AS FOLLOWS: Article 1 Decision 86/47/EEC is hereby extended until 31 December 1995. Article 2 This Decision shall be published in the Official Journal of the European Communities. It shall take effect on the day of its publication. Done at Brussels, 20 December 1990. For the Council The President G. RUFFOLO (1) OJ No L 63, 5.3.1986, p. 95. (2) OJ No L 380, 31.12.1986, p. 66.